 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnchor Coupling Co. Inc.andInternational Union,United Automobile,Aerospace and AgriculturalImplementWorkersofAmerica(UAW),AFL-CIO,Petitioner.Case 7-RC-7898November 15, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted by the Regional Director for Region 7 onApril 7, 1967, among employees in the stipulatedunit.After the election, the parties were furnisheda tally of ballots which showed that of approximate-ly 120 eligible voters, 120 cast ballots, of which 55were for the Petitioner, 63 against the Petitioner,and 2 were challenged. Thereafter, the Petitionerfiled timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoardRulesandRegulations,Series8,asamended, the Regional Director conducted an in-vestigation and, on July 20, 1967, issued and dulyserved upon the parties his report and recommenda-tion on objections to election and notice of hearing.In his report, the Regional Director found that cer-tain allegations contained in the Petitioner's objec-tionswere without merit and recommended thatthey be overruled. He also found that Objection 2and that part of Objection 8 relating to alleged state-ments by the Employer raised substantial andmaterial issues of fact, and ordered that a hearing beheld with respect to these objections. As no excep-tions were filed to the Regional Director's report,the Board issued an Order on August 4, 1967,adopting the Regional Director's recommendationwith respect to the objections found to be withoutmerit, and approving the holding of a hearing on theissues raised by the remaining objections.The hearing was held on August 7 and 8, 1967,before Shirley N. Bingham, Hearing Officer. TheEmployer and the Petitioner appeared and par-ticipated.On September 1, 1967, the Hearing Of-ficer issued and served upon the parties her reportand recommendations on objections, in which sherecommended that the objections be overruled.Thereafter, the Petitioner filed exceptions to theHearing Officer's report, and the Employer filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Petitioner's excep-tions, the Employer's brief, and the entire record inthe case, and hereby adopts the Hearing Officer'sfindings, only to the extent that they are consistentwith this Decision.1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production, skilled trades, and maintenanceemployees employed at the Employer's Plymouth,Michigan, plant, including shipping and receivingemployees, truck drivers, and plant clerical em-ployees, but excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act.5.The Hearing Officer concluded that preelec-tion conduct engaged in by the Employer, throughits supervisors, Alice Gentry and Robert Portman,does not warrant setting aside the election held onApril 7, 1967.We do not agree. The creditedtestimony shows that, in various conversations withemployee Mary Bartha, Gentry made the followingstatements:The other girls are telling me that you are forthe union, is that so, Mary?... you are the last person that I ever thoughtwould be for that union, I just can't believe it.You are the very last person that I ever thoughtwould do anything like that.There they come with their union buttons on,they don't need to come over here asking mefor jobs .... Now Mary, ... you go over thereand go to work on them about the union, tellthem what they are going to have to do, if theyare going to vote for that union when they don'thave work like now they are going to be senthome, they are not going to get any work.... some other union girls if that union don'tget in they are going out of here .... some ofthe girls will get raises but not all, not thoseunion ones.... Sue LaBlue would go....Employee Delores Benson was told by Gentrythat, "if the union gets in these girls [who were ontemporary assignments] wouldn't be over hereworking, they would be sent home. If the uniondoesn't get in like we have it now we would findmostly anything for you girls to do."On the day before the election, employee Vir-168 NLRB No. 40 ANCHOR COUPLING CO., INC.219giniaDavenport complained to Portman, who wasthen assistant plant superintendent, about work as-signmentsand earnings; the following is the sub-stance of their conversation:He [Portman] tried to explain to me to the bestof his ability, he said that things would bestraightened out around here .... These thingshe intended to straighten out. I asked himabout the pay, he said that right now duringnegotiations [the pendency of the election] . . .we can't promise anything he said no definiteprice but he says "I can tell you I think thecompany has realized their mistake and that wewill be making some different changes aroundhere.Between March 20 and the date of the election,employee Gladys Stewart spoke to Portman on thesubject of hours and merit increases, and receivedthe following reply: "If you will give just a littletime, if we are given another chance I think all thiswill be changed and I will do the best that I can tomake it possible that these grievances thateverybody is complaining about will be changed."The Hearing Officer found in Gentry's state-ments to Bartha and Benson' suggestions thatbenefits might be lost in the event of the Petitioner'sselection as the employees' bargaining representa-tive, but she viewed this evidence as isolated and in-substantial, and not sufficient to warrant settingaside the election. Concerning Portman's remarkstoDavenport and Stewart, the Hearing Officerfound that they contained no threats or promises ofbenefit.Clearly, Gentry's statements to Bartha and Ben-son contained threats of economic reprisal againstemployees if the Petitioner won the election, andBartha was directed to communicate to the otheremployees the economic peril of voting for the Peti-tioner.In his communications with employeesStewart and Davenport, Portman asked that theEmployer be given "another chance" and promised"some different changes around here." We believethat these remarks, considered in the context inwhich they were made, can only be interpreted aspromises of economic benefit to employees if thePetitioner lost the election. The foregoing threats ofeconomic reprisal and promises of benefit canhardly be characterized as isolated or insubstantialin their impact on the election.2 We find that theEmployer's conduct interfered with the employees'free and untrammeled choice in the election and weshall therefore set aside the election and direct thata second election be held.3ORDERIt is hereby ordered that the election in this caseconducted on April 7, 1967, be, and it hereby is, setaside.[Direction of Election 4 omitted from publication.]'The Hearing Officer inadvertently refers to Stewart instead of Bensonon p 14 of the reportRThere is evidence that an officer of the Employer told its employeesprior to the election that they would not be discriminated against re-gardless of the result of the electionWe do not believe that this generaldeclaration was sufficient to neutralize the effect of the supervisors' coer-cive conduct3 SeePlayskool Manufacturing Company,140 NLRB 1417, 1419.An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 7 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all the parties to the election Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc ,156 NLRB 1236.